Case 3:13-cV-00297-.]AI\/| Document 461 Filed 03/14/19 Page 1 of 12
REDACTED COPY

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

BRUCE KIRBY, INC., ET AL
Case No: 3:13-CV-00297 (JAM)
Plaintiff,

LASERPERFORMANCE (EUROPE)
LIMITED, ET AL.

March 14, 2019
Defendants

 

 

PLAINTIFF’S REPLY MEMORANDUM IN SUPPORT OF ITS MOTION
FOR PARTIAL SUMMARY JUDGMENT AS TO LIABILITY

Plaintiff, Global Sailing, Ltd. (“GSL”), by its attorneys, hereby files the following reply

memorandum in support of its motion for partial summary judgment as to liability.
INTRODUCTION

The reply memorandum filed by defendants Quarter Moon, Incorporated and Laser
Performance Europe Ltd. (individually, “QMI” and “LPE”, collectively, “Defendants”) asserts that
partial summary judgment on liability is inappropriate because, purportedly, there are triable issues
regarding: (i) whether GSL ever had enforceable rights under the 1983 and 1989 Builder
Agreements (collectively, the “Agreements”); (ii) if so, whether GSL “flrst breached” the
Agreements, and did so in a material fashion; (iii) Whether the alleged first breaches by GSL, if
true, provide a basis for Defendants’ admitted multiple failures to comport with terms of the

Agreements, including failure to pay royalties, refrain from challenging intellectual property

Case 3:13-cV-00297-.]AI\/| Document 461 Filed 03/14/19 Page 2 of 12
REDACTED COPY

rights, return items to GSL, etc., all the while continuing to sell Kirby Sailboats, which rights were
solely obtained by and through the very Agreements Defendants seek to invalidate; and (iv)
whether GSL’s liability claims are barred by statutes of limitations (Dkt. 445 , p. 2). As
demonstrated below, each and every one of these assertions is based upon factual inaccuraciesl
and/or baseless conclusions of law. In the end, try as they might, Defendants cannot escape the
words of their own counsel, who described this case in open court as “...from our perspective,
primarily a contract case.” (Dkt. 281, p. 6) In fact, the Motion for Partial Summary Judgment is
exactly focused on that, and the simple, undisputed facts demonstrate with clarity that partial

summary judgment on the issue of liability is wholly Warranted.

ARGUMENT

A. There Was an Enforceable Contractual Relationship Between the Parties

Defendants assert that _
_ This assertion is completely

disingenuous and misleading. GSL has, from the outset, claimed that it purchased contractual
rights and obligations under the Agreements from Bruce Kirby (“Kirby”) and Bruce Kirby Inc.
(“BKI”) (together, the “Kirby Plaintiffs”) in 2008. (Dkt. 329, p. 3) Indeed, the main defensive

argument tendered by Defendants and vigorously pursued in the prior case, was that the 2008

Purchase and Sale agreement between Kirby Plaintiffs and GSL was valid (and not unwound by

 

 

Case 3:13-cV-00297-.]AI\/| Document 461 Filed 03/14/19 Page 3 of 12
REDACTED COPY

the 2011 agreement between those entities), and that GSL, not the Kirby Plaintiffs, was the proper
party with standing to enforce breach of contract claims. (Dkt. 187 p. 31-35) Defendants won their
argument when this court ruled that the 2008 Agreement was a valid enforceable contract that
transferred the rights of Kirby Plaintiffs to GSL effectively placing GSL into the shoes of Kirby
Plaintiffs, and that it was not unwound by the subsequent 2011 Agreement. (Dkt. 283, p. 8-11;
Dkt. 445 -2, p 5 #15). Thus Defendants, as the licensees under the contracts purchased from Kirby
Plaintiffs, clearly were in a contractual relationship with GSL,

The undisputed facts further demonstrate that it was not until 2011, a full three years after

the execution of the 2008 Agreement, that GSL believed it sold the enforcement rights under the

Agreements back to Kirby Plaintiffs.

None of this is disputed or disputable. Indeed, Defendants have expressly admitted the

points as outlined and cited above. Further, Defendants admit that GSL “properly” terminated the

UJ

Case 3:13-cV-OO297-.]AI\/| Document 461 Filed 03/14/19 Page 4 of 12
REDACTED COPY

1983 Builders’ Agreement with Defendants (Dkt. 445-2, p. 11 #36), something it clearly could not
have done if it never had an enforceable contractual relationship

In fact, in 2014, Defendants brought several counterclaims against GSL in the prior action
based upon the very same Builder Agreements they now seek to question (Dkt. 40, p. 32
Counterclaim l; p. 37 Counterclaim 6; p. 38 Counterclaim 7) To plead the existence of a contract,
sue on it, and then deny that it ever existed is the height of hypocrisy.

Thus, the attempt by Defendants to dispute the existence of an enforceable contract is
without any basis in fact or law. The undisputed facts illustrate with extreme clarity the existence
of such a relationship rendering summary judgment valid.

B. Defendants Cannot Escape Enforcement of the Agreements By Claiming That
GSL First Breached Them.

Defendants next argue that their breaches of the 1983 and 1989 Builder Agreements are

excused since GSL allegedly breached these Agreements before Defendant_

_ These arguments and assertions are factually and legally baseless, and do

h

Case 3:13-cV-OO297-.]AI\/| Document 461 Filed 03/14/19 Page 5 of 12
REDACTED COPY

not provide Defendants with any basis whatsoever for avoiding partial summary judgment on the
issue of liability.

First, the conclusion reached by Defendants does not flow logically from the assertion
they make. If Kirby and BKI could not, and should not, have transferred the licensing rights to

GSL in 2008, this would mandate that royalties remained due and owing to Kirby and BKI.

. It does not, and cannot, mean that Defendants
received a license in perpetuity to sell the boats without obligation or payment of any royalties to
anyone. This would be an absurd result akin to saying that if a mortgage lender transfers a mortgage
improperly, this gives the mortgagor the horne free and clear to live in without ever having to make
any payments again. This argument Wholly defies logic.

Indeed, this conclusion is supported by the very case law set forth by Defendants in their

response. Most notably, in Bernstein v. Nemeyer, and in Ontario, Ltd. v. Victoria Strong, Ltd.,

Case 3:13-cV-OO297-.]AI\/| Document 461 Filed 03/14/19 Page 6 of 12
REDACTED COPY

p_4
’,J
59
0
f-F
§
2
('D
2
m
UJ
13
O
O"
"1
('D
93
O
D"
O
p_h
":>-*
('D
',J>

03
('D
CD
5
('D
E.
w
§
551
(`D
§
°,_’.
O
"1
2
,’3"
§
5
('D
O"

'~<
CD
C/J
L_‘

9 3 3

Case 3:13-cV-OO297-.]AI\/| Document 461 Filed 03/14/19 Page 7 of 12
REDACTED COPY

In short, there is simply no basis for Defendants’ claim that they are excused from
performance under the Agreements Defendants have admittedly not paid royalties on their sales
to GSL (Dkt 445 -2, p. 7 #22), and this failure, by itself, entitles GSL to partial summary judgment
on the issue of liability Moreover, there are additional, separate breaches which provide

,_..
,’:$
Q..
('D

"U
('D
5
Q.
('D
E.
O"
m
w
('D
m
E>*’
>-1
§
m

s2

E-
Q.

00
B
(D
E»

\|

Case 3:13-cV-OO297-.]AI\/| Document 461 Filed 03/14/19 Page 8 of 12
REDACTED COPY

55
vi
"U
('D
0
53
E.
§
§“`.
vi
0
0
3
"U
)_l
('D
f-'~
g
'~<
§.
w
w
('D
w
'5-'
('D
"U
O
,_..
.E»
O
5
('D
<
('D
>-¢
’,3
O
2
D"
m
w
Er’
('b
§
31
('D
11
?_’.
m
€
’,J"
,_..
O
’,J"
m
,’J"
O
E.
D-

have been offered back is of no moment_under the clear, unambiguous and undisputed language
of the Agreements, Defendants could not transfer or dispose of the materials, and had to offer them
back upon termination. If they transferred them, they are in breach. If they kept them after what
Defendants have admitted was a “proper termination” of the 1983 Builders’ Agreement, at least

LPE is in breach. There is no material issue of disputed fact which requires trial on these issues.

Case 3:13-cV-OO297-.]AI\/| Document 461 Filed 03/14/19 Page 9 of 12
REDACTED COPY

Each of these breaches constitutes a separate and independent basis for summary judgment.

C. GSL’s Breach of Contract Claims Are Not Barred By Any Statute of
Limitations.

9
3

UJ
'~<
E-`
('D
<
3
F>
§
w
O
Fh
U
('0
’c'o”
23
3
E.
m
§§
"'l
°é
5
('D
3
d
D"
('D
»-t
r-\
m
Fr»
E,
E,
(D
O
"h
§
,_¢.
§
O
13
w
2
§
3
5
=
0
w

pertinent to this motion for summary judgment on liability, but rather to damages, as it expressly

admits that certain of GSL’s claims for breach,

LD |

Case 3:13-cV-OO297-.]AI\/| Document 461 Filed 03/14/19 Page 10 of 12
REDACTED COPY

First, certain of the breaches of contract alleged by GSL are, under the law of the relevant
Jurisdictions, of a continuing nature, which resets the statute of limitations to the date of last
breach. (Ride, Inc. v. APS Tech., Inc., No. 3:11-CV-1721 (JCH), 2015 U.S. Dist. LEXIS 172856
(D. Conn. Dec. 30, 2015); Guilbert v. Gardner, 480 F.3d 140 (2d Cir. 2007); Sungard Availability
Services v. ICON Funding ULC, 2011 ONSC 7367). For example, each month that Defendants
sold Kirby Sailboats and then did not make a required payment of royalties started the clock
running all over again. (Dkt. 445-2, p. 7 #21) Thus, the cited statutes of limitations have not yet
run at all, much less run prior to the filing of this action.

Second, the argument made by Defendants ignores the circumstances of this case. The very
same breach of contract claims made by GSL under the same factual nexus Were first advanced in
early 2013 by the Kirby Plaintiffs, well in advance of any possible statute of limitations argument.
At the time, the claims were advanced by the Kirby Plaintiffs, rather than by GSL, because GSL
believed that it had resold the enforcement rights back to Kirby, and thus did not have standing to
make the claim-_when this Court ruled otherwise, GSL brought the claims. Simply put,
Defendants have known of these very claims and the underlying facts for almost six (6) years.
Equity demands that the breach of contract claims should “relate back” to the date the claims were
first alleged, even if the alleger was a different party, especially under the circumstances present

here. (TD Props., LLC v. VP Bldgs., Inc., 602 F. Supp. 2d 351 (D. Conn. 2009))

10

Case 3:13-cV-OO297-.]AI\/| Document 461 Filed 03/14/19 Page 11 of 12

REDACTED COPY

CONCLUSION

For the reasons set forth above, GSL respectfully requests entry of partial summary

judgment on its behalf on the issue of liability.

Respectfully Submitted

/s/J. Kevin Grogan
J. Kevin Grogan (ct00331)
Grogan, Tuccillo & Vanderleeden, LLP
1350 Main Street, Suite 508
Springfield, MA 01103
Tel. (413) 736-5401 - Fax (413) 733-4543
Email: Saillil rD, Jlv-i .i:om

Attorney for Plaintiff Global Sailing
Limited

11

Case 3:13-cV-OO297-.]AI\/| Document 461 Filed 03/14/19 Page 12 of 12
REDACTED COPY

CERTIFICATE OF SERVICE

I hereby certify that on March 14, 2019, a true copy of the foregoing
PLAINTIFF’S REPLY MEMORANDUM IN SUPPORT OF ITS MOTION FOR PARTIAL
SUMMARY JUDGMENT AS TO LIABILITY was filed electronically and served by mail on
anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties
by operation of the court’s electronic filing system or by mail to anyone unable t0 accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing
through the court’s CM/EFC System.

fs!J. Kevin Grogan
J. Kevin Grogan

12

